DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/09/2020 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/09/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-12,14 are rejected under 35 U.S.C. 103 as being unpatentable over KRYSAK et al. (US 20200335434 A1, hereinafter “Krysak”)., in view of CHOI et al. (US 20200312853 A1, hereinafter “Choi”), GODET et al. (US 20160163546 A1, hereinafter “Godet”). 

With respect to claim 1, Krysak discloses a method for fabricating a semiconductor device (Figs.3A-B), the method comprising: 
forming an etching target layer (330); 
forming a hard mask layer (340 and 341) on the etching target layer;
 etching the etching target layer using the hard mask layer as an etching barrier (para [0039], [0051], [0055], Fig.3C).  Krysak discloses that the had mask layer are made from silicon oxide (Para 52). However, Krysak does not explicitly disclose that the hard mask layers are made from boron doped silicon layers, wherein the second boron doped silicon layer has a larger boron concentration than the first boron doped silicon layer. 
On the other hand, Choi discloses a method for fabricating a semiconductor device (Fig. 9D), wherein the hard mask layer (190m).
 including a first boron-doped silicon layer and a second boron-doped silicon layer on the first boron-doped silicon layer (para [0091]).
Krysak states that “the first and second hard mask layers 340-341 may be formed of silicon oxide, tin, titanium, and/or any similar material(s) known in the art” (para [0052]). It may be made of silicon oxide or polysilicon that can be used as a hard mask layer. 
Choi also states that “the mask pattern 190m may include polysilicon, a silicon nitride, a silicon oxide, a silicon oxynitride, a spin-on-hard mask (SOH), an amorphous carbon layer (ACL), or a combination thereof” (para [0091]). The material hard mask can be made from silicon oxide or polysilicon or boron doped silicon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak according to the teaching of the Choi such that instead of silicon oxide, polysilicon is used as claimed because they are interchangeable. 
Krysak in view of Choi does not explicitly disclose the second boron-doped silicon layer has a larger boron concentration than the first boron-doped silicon layer.
On the other hand, Godet discloses a method for fabricating a semiconductor device (Fig.7) wherein the second the hard mask layer 302 has a higher concentration of dopant near the top portion (Fig.7) than the bottom portion (Fig.7) (para [0063], “the engineered feature 702 may be formed in response to the etch rates and etch selectivity of the etchant to the dopant concentration of the 3D hardmask 302 at various regions of the 3D hardmask 302.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak in view of Choi according to the teaching of the Godet as claimed (Such that the top hard mask layer in Krysak  would have a higher dopant concentration than the bottom layer) in order to improve the creation of hardmask materials with improved etch resistance and etch selectivity,” para [0064]).


With respect to claim 2, Krysak in view of Choi, Godet discloses a method of claim 1, wherein the first boron-doped silicon layer and the second boron-doped silicon layer each are formed by doping a polysilicon layer with boron (Godet, para [0030], claim 11).


With respect to claim 3, Krysak in view of Choi, Godet discloses a method of claim 2, wherein a boron concentration of the first boron-doped silicon layer is lowest at a bottom surface of the polysilicon layer and has a gradient doping profile (302, fig.7, Godet) in which the boron concentration of the first boron-doped silicon layer gradually increases from the bottom surface of the polysilicon layer to a top surface of the polysilicon layer (Godet, para [0063]).

With respect to claim 6, Krysak in view of Choi, Godet discloses method of claim 1, wherein the first boron-doped silicon layer is thinner than the second boron-doped silicon layer. (Krysak, Fig.3A, the first layer 340 is thinner than the second layer 341). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 7,(Godet, para [0063]).

With respect to claim 8, Krysak in view of Choi, Godet discloses a method of claim 1, wherein the first boron-doped silicon layer includes a multi-layer stack of boron-doped silicon layers (Choi, para [0091]), and wherein a boron concentration of the multi-layer stack has a gradient doping profile (302, fig.7, Godet) in which the boron concentration of the multi- layer stack gradually increases from a lowest-level boron-doped silicon layer to a highest-level boron-doped silicon layer (Godet, para [0063]).

With respect to claim 9, Krysak in view of Choi, Godet discloses a method of claim 1, wherein the first boron-doped silicon layer includes a multi-layer stack of boron-doped silicon layers (Choi, para [0091]). 
wherein the second boron-doped silicon layer includes a single boron-doped silicon layer, and wherein the single boron-doped silicon layer is thicker than the multi-layer stack of boron-doped silicon layers (Krysak, Fig. 3A).
The arts cited above do not explicitly disclose wherein the second boron-doped silicon layer includes a single boron-doped silicon layer, and wherein the single boron doped silicon layer is thicker than the multi-layer stack of boron-doped silicon layer. However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above such that boron doped silicon layer has a single layer, in order to shorten the manufacturing time. However, the arts cited above do not explicitly disclose wherein the single boron doped silicon layer is thicker than the multi-layer stack of boron-doped silicon layer. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 11, Krysak in view of Choi, Godet discloses a method of claim 10, wherein the additional dopant includes tungsten, carbon, nitrogen, or a combination thereof (Choi, para [67] “For example, the protection film 170 may include a metal nitride, for example, a titanium nitride (TiN) or a tungsten nitride (WN), but the present inventive concept is not limited thereto.”)

With respect to claim 12, Krysak in view of Choi, Godet discloses a method of claim 1, wherein the first boron-doped silicon layer and the second boron-doped silicon layer include a silicon layer doped with tungsten and boron, a silicon layer doped with carbon and boron, or a silicon layer doped with tungsten, carbon, and boron (Choi, para [0067], “in particular, the second sub-layer 157b may be doped with at least one element such as boron (B), carbon (C), and aluminum (Al). The third sub-layer 157c may include a silicon nitride, a silicon oxide, a silicon oxynitride, or a combination thereof.”).

With respect to claim 14, Krysak in view of Choi, Godet discloses the method of claim 1, furthermore, they disclose the first boron-doped silicon layer has a first boron concentration at which stripping proceeds more rapidly than the second boron-doped silicon layer (since according Godet it has lower boron concentration than the second layer which is in accordance to applicant’s specification, Fig.7), wherein the second boron-doped silicon layer has a second boron concentration at which an etch selectivity for the etching target layer is rendered larger than the first boron-doped silicon layer (since according Godet it has a higher boron concentration than the second layer which is in accordance to applicant’s specification, Fig.7), and wherein the second boron concentration is larger than the first boron concentration (Fig.7). 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KRYSAK et al. (US 20200335434 A1, in view of GODET et al. (US 20160163546 A1, hereinafter “Godet”), and Cho et al. (US Pub No. 20130164922 A1, hereinafter “Cho”). 

With respect to claim 4, Krysak in view of Choi, Godet discloses a method of claim 2, wherein a boron concentration of the second boron-doped silicon layer has a profile in which the boron concentration of the second boron-doped silicon layer (Godet, para [0063]). However, Krysak in view of Choi, Godet dos not explicitly disclose wherein a boron concentration of the second boron-doped silicon layer has a profile in which the boron concentration of the second boron-doped silicon layer is uniform from the bottom surface of the polysilicon layer to a top surface of the polysilicon layer.
On the other hand, Cho discloses wherein a boron concentration of the second boron-doped silicon layer has a profile in which the boron concentration of the second boron-doped silicon layer is uniform from the bottom surface of the polysilicon layer to a top surface of the polysilicon layer (Cho, para [0010], “A boron concentration of each of the sub-layers may be substantially uniform in each of the sub-layers, and a boron concentration of a relatively high sub-layer may be greater than a boron concentration of a relatively low sub-layer in the plurality of sub-layers.”)       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak in view of Choi, Godet according to the teaching of the Cho as claimed in order to stepwise increase from a bottom surface of the layer toward a top surface of the layer 




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KRYSAK et al. (US 20200335434 A1, hereinafter “Krysak”), in view of Liu et al (US pub NO. 20200144104), hereinafter “Liu”).

With respect to claim 10, Krysak in view of Choi, Godet discloses a method of claim 1. However, However, Krysak Krysak in view of Choi, Godet does not explicitly disclose at least one of the first boron-doped silicon layer and the second boron-doped silicon layer further includes an additional dopant.
On the other hand, Liu discloses wherein at least one of the first boron-doped silicon layer and the second boron-doped silicon layer further includes an additional dopant (Liu, claim 16, “wherein the hard mask comprises amorphous silicon doped with an element selected from the group consisting of boron, oxygen, and combinations thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak in view of Choi, Godet according to the teaching of the Liu in order to increase the hard mask resistivity to the etching process .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KRYSAK et al. (US 20200335434 A1, hereinafter “Krysak”), in view of Tae Gyu KIM (US 20090057725 A1, hereinafter “Kim”).
With respect to claim 13, Krysak in view of Choi, Godet discloses the method of claim 1. wherein the first boron-doped silicon layer and the second boron-doped silicon layer.
 However, Krysak in view of Choi, Godet does not explicitly disclose wherein the first boron-doped silicon layer and the second boron-doped silicon layer are formed in a plasma enhanced chemical vapor deposition (PECVD) scheme using a SiH4 gas and a B2H6 gas.
On the other hand, Kim discloses wherein the first boron-doped silicon layer and the second boron-doped silicon layer are formed in a plasma enhanced chemical vapor deposition (PECVD) scheme using a SiH4 gas and a B2H6 gas (Kim, para [0048], “the second conductive layer 80 can serve as a P layer of the N-I-P diode employed in the embodiment. In detail, the second conductive layer 80 may include a P-type conductive layer. The scope of the present invention is not limited thereto. For example, the second conductive layer 80 can be formed by PECVD, supplying a gas mixture comprising a silicon source such as of SiH.sub.4 and/or Si.sub.2H.sub.6 and a boron source such as BH.sub.3.OEt.sub.2 and/or B.sub.2H.sub.6 to form P-doped amorphous silicon.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak in view of Choi, Godet according to the teaching of the Kim such that (PECVD) to form boron doped silicon layer in order to uniform the hard mask layer.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KRYSAK et al. (US 20200335434 A1, in view of LEE et al. (US 20140057442, hereinafter “Lee”.
With respect to claim 16, Krysak in view of Choi, Godet discloses a method of claim 1. However, Krysak in view of Choi, Godet does not explicitly disclose the etching target layer includes a stack of a plurality of silicon oxide layers and a plurality of silicon nitride layers alternately stacked. 
On the other hand, Lee discloses, wherein the etching target layer includes a stack of a plurality of silicon oxide layers and a plurality of silicon nitride layers alternately stacked. 
(Lee, para [0015], “the etch target layer 12 may include an oxide layer and a nitride layer. The etch target layer 12 may include a plurality of oxide layers. Alternatively, the etch target layer 12 may include an oxide layer and a nitride layer which are sequentially stacked. Alternatively, the etch target layer 12 may include a plurality of oxide layers and nitride layers that are alternately stacked.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak in view of Choi, Godet according to the teaching of the Ko as claimed in order to increase an etching selectivity of the hard mask layer.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KRYSAK et al. (US 20200335434 A1), in view of Ko et al. US 10586709 B2 hereinafter “Ko.”

With respect to claim 15, Krysak in view of Choi, Godet discloses a method of claim 1, wherein the etching target layer. However, Krysak in view of Choi, Godet does not explicitly disclose, wherein the etching target layer includes a silicon oxide. 
On the other hand, Ko disclose wherein the etching target layer (200) includes a silicon oxide. (Ko, col.4, lines 47-48, “The first hard mask layer 200 may be formed on the target layer 100.” --- “the first hard mask layer 200 may be a silicon-containing material such as silicon oxide (SiOx), silicon oxynitride (SiON), silicon nitride (SiN.sub.y), tetraethyl orthosilicate (TEOS) or polycrystalline silicon without departing from the scope of the present inventive concept. The first hard mask layer 200 may be patterned to function as an etching mask in a process of etching the target layer 100.”) (para [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krysak in view of Choi, Godet according to the teaching of the Ko as claimed in order to function as an etching mask in a process of etching the target layer. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALI NARAGHI/Examiner, Art Unit 2895                                                                                                                                                                                                        


/S.M./Examiner, Art Unit 2895